Citation Nr: 1609649	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral arterial disease (PAD), to include as secondary to service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from August 1968 to January 1971 and April 1973 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran requested a Board hearing in his December 2012 substantive appeal.  He withdrew his hearing request in January 2015.   


FINDINGS OF FACT

1.  Peripheral arterial disease (PAD) of the lower extremities did not have an onset until many years following active service and is not shown to be directly related to any incident thereof, including presumed herbicide exposure.  

2.  The most probative evidence weighs against a nexus between peripheral arterial disease (PAD) of the lower extremities and service-connected coronary artery disease (CAD) and hypertension.  


CONCLUSION OF LAW

The criteria for service connection for PAD of the lower extremities are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  A November 2009 letter notified the Veteran about the information and evidence necessary to substantiate the claim, including how VA assigns effective dates and ratings.  VA fulfilled its duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs and VA treatment records.  

VA provided adequate physical examinations and medical opinions in August 2009, September 2009 and February 2010 reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examination and medical opinion reports reflect review of the claims folder and clinical examination by appropriately qualified clinicians.  In pertinent part, the September 2009 and February 2010 VA clinicians expressed negative medical opinions regarding any causation or aggravation from service-connected coronary artery disease and hypertension.  They cited the clinical records weighing against any causal relationship and non-service-connected risk factors for PAD.  The Board considers the available VA examination report and medical opinions adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran does not allege, nor does the evidence in any way indicate a direct relationship to service, including presumed herbicide exposure.  A remand to obtain a medical opinion on direct service connection would not raise any reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is presumed to have had herbicide exposure in service.  38 C.F.R. § 3.307(a)(6)(iii).  Coronary artery disease (CAD) is presumptively related to herbicide exposure, but the disability in contention, peripheral artery disease (PAD), is not.  38 C.F.R. §§ 3.307, 3.309, Note 2; 75 Fed. Reg. 53202 (C)(2) (limiting ischemic heart disease to conditions that directly affect heart muscle and excluding conditions, to specifically include PAD, that do not directly affect the heart muscle).  
Nonetheless, VA must consider whether PAD is directly related to service.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) reflect that the Veteran was diagnosed with coronary artery disease (CAD) in August 1993.  On his February 1995 and April 1996 Reports of Medical History, the Veteran endorsed a history of leg cramps.  Contemporaneous physical examinations were notable for post coronary bypass.  

In September 1996, a VA general examination report includes an assessment of right leg swelling over the past 12 years.  It was attributed to a parachute jump injury.  

August 2008 VA treatment records show that the Veteran was hospitalized for dyspnea, chest pain and diarrhea following a colitis diagnosis.  He described having occasional leg swelling.  

June 2009 VA treatment records reflect that the Veteran complained about developing intermittent bilateral calf pain over the past six to twelve months.  It occurred when walking prolonged distances.  He also noticed small red spots appearing.  Clinical examination was significant for diminished pulse of the left lower extremity.  However, other findings were within normal limits.  The examiner assessed pain in distal lower extremities with walking and suspicious for claudication.  

In August 2009, the Veteran underwent an arterial study for his lower extremities.  Based upon the test results, he was formally diagnosed with peripheral arterial disease (PAD) of the lower extremities.  

The Veteran was afforded an August 2009 VA heart examination.  He reported that he had been experiencing increased shortness of breath and fatigue since the November 2008 VA examination.  He also had developed bilateral leg pain when walking.  Clinical evaluation showed the Veteran to have strong dorsalis pedis and popliteal pedal pulses.  No skin discoloration was found.  Bilateral calves were not tender to palpation and temperature was normal.  Varicosities were not observed.  Peripheral edema was 1+.  Cardiac testing showed an ejection fraction (EF) of 45 to 50 percent.  Heart size was larger than normal and suggestive of mild cardiomegaly.  The examiner noted the recent lower extremity arterial study.  He continued the CAD diagnosis and noted intermittent claudication of the lower extremities. 

In a September 2009 VA examination addendum, another VA clinician reviewed the record.  She expressed a negative opinion concerning a nexus between aortoiliac occlusive disease with intermittent claudication in the lower extremities and service-connected CAD.  She cited stable cardiac findings, including the absence of chest pain and hospitalization.  She noted that uncontrolled hypertension can 

accelerate the progression of symptoms, but is not a causal factor.  She also reported that the Veteran had multiple significant risk factors for the disease.  

In his October 2009 claim, the Veteran reported that the VA physician performing the August 2009 arterial study informed him about an etiological relationship to service-connected CAD.  

In November 2009, the Veteran noted that he had been complaining about leg pain for over a year.  He was then assessed with PAD in August 2009.  He stated that he was service connected for CAD, high cholesterol and hypertension and these disorders were PAD risk factors.  Consequently, he believed PAD should be attributed to the service-connected risk factors.  

In February 2010, the Veteran underwent a VA PAD examination with review of the claims folder.  The examiner reviewed the August 2009 lower extremity arterial flow study showing normal findings at rest and abnormal results with exercise suggestive of PAD in aortoiliac system bilaterally.  He noted the Veteran's PAD risk factors as a long smoking history, hyperlipidemia and family history of CAD.  He also reported that clinical records indicate well controlled hypertension.  Currently, the Veteran complained about bilateral calf cramping after walking 60 yards and occasional nighttime cramping.  As a note to adjudicators, he noted that the same etiologic factors are involved in the multisite arterial circulatory condition of atherosclerosis.  Clinical evaluation was significant for bilateral arteriosclerosis obliterans.  The examiner reviewed the August 2009 lower extremity arterial flow study.  He diagnosed bilateral lower extremity PAD and expressed a negative medical opinion.  He cited the etiology of atherosclerotic development including nicotine abuse, hyperlipidemia, uncontrolled hypertension and diabetes.  The Veteran did not have uncontrolled hypertension or diabetes.  However, he had well-documented nicotine abuse history and hyperlipidemia.    

In his May 2010 notice of disagreement (NOD), the Veteran cited a published medical article from the Department of Health and Human Services explaining PAD.  He argued that his smoking history should not bar his claim since it is a risk factor for service-connected bronchitis and CAD.  He reported that he did not smoke until he entered service and it was even included as part of a daily ration during his Vietnam tour.  He believed it was unfair for him to be penalized for smoking given the evolving attitudes towards smoking over the course of his active duty service.  He believed the published medical evidence supported a finding that PAD was an atherosclerosis disease secondary to service-connected CAD.     

The evidence shows that the Veteran has a current PAD diagnosis.  He is service-connected for CAD and is presumed to have had in-service herbicide exposure.  The issue is whether a nexus to service-connected disability or service can be found for PAD.  

Initially, the Board notes that while the Veteran complained about leg pain in service, he was not diagnosed with PAD until many years later.  Review of the medical records from 2008 and 2009 indicate that the bilateral leg pain symptoms culminating in the August 2009 PAD diagnosis were of a contemporaneous onset.  The Veteran does not otherwise assert that he has had a continuity of symptomatology for PAD beginning in service.  VA regulations specifically exclude PAD as a disease presumptively related to herbicide exposure.  38 C.F.R. § 3.309, Note 2.  Consequently, service connection for PAD on a direct basis or as a presumptively related herbicide disease is not for further consideration.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran's primary contention is that PAD is secondary to CAD.  38 C.F.R. § 3.310.  The general relationship between atherosclerosis, CAD and PAD is known.  The Veteran's assertion that there is a causal relationship between service-connected CAD and PAD has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is not a medical professional and his reports are inherently biased by his subjectivity.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  By contrast, the September 2009 and February 2010 VA examiners are qualified as medical professionals and provided an objective review of the overall record, including the Veteran's history and opinions.  Id.  The Board finds that the VA examiner's medical opinions are more probative than the Veteran's statements and contentions as explained below.  Id.; King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).

The Veteran asserts the August 2009 VA clinician informed him about a nexus to CAD.  See October 2009 claim.  His report concerning information given directly by a clinician is considered competent medical evidence as it originated from a medical professional.  However, review of the August 2009 lower extremity arterial study report does not include a written report by the clinician concerning the alleged relationship.  His assertion is essentially hearsay evidence about his recollection of a verbal conversation with the treating clinician.  Caluza, 7 Vet. App. at 510-511.  The connection between what a clinician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to be probative medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  For these reasons, the Veteran's assertion that the August 2009 clinician informed him about a nexus is not probative.  Id.

The Veteran has also cited a published medical article in support of his claim.  He believed he had multiple service-connected PAD risk factors, including hyperlipidemia, cited in the published article.  In this case, the Board finds the medical article to be of limited probative value in the absence of its application to the Veteran's specific medical history by a medical professional.  Caluza, 7 Vet. App. at 510-511.

Briefly, the Board has considered the Veteran's assertion that hyperlipidemia (high cholesterol) should be considered a service-connected risk factor.  Hyperlipidemia is a clinical finding and not an independent disability for which VA compensation benefits are payable.  38 U.S.C.A. §§ 1110, 1131; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address).  The Veteran's assertion that his service-connected risk factors include hyperlipidemia is without merit.  Id.; November 2009 Veteran statement.  

The Veteran has presented equitable arguments concerning his in-service tobacco use history and evolving public health considerations regarding tobacco use.  See May 2010 NOD.  Nonetheless, VA adjudicators are bound by the applicable law and cannot employ equitable considerations.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The law generally precludes tobacco use as service-connected disorder.  See 38 U.S.C.A. § 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).  The medical evidence does not show that tobacco abuse is clearly related to any service-connected disability to qualify for a limited exception to this general rule.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  For these reasons, the Veteran's tobacco use history cannot be considered as a service-connected risk factor for PAD.  

Meanwhile, the September 2009 and February 2010 VA medical opinions are probative evidence weighing against a secondary nexus to CAD or hypertension.  The examiners are qualified as medical professionals.  They explained that service-connected CAD and hypertension were generally stable.  The February 2010 VA examiner cited additional non-service-connected risk factors of nicotine abuse and hyperlipidemia as reasons to reject a secondary relationship to service-connected CAD and hypertension.  The VA examiners are qualified to make determinations about the Veteran's service-connected disease progressions and applicable PAD risk factors present in the Veteran's medical history.  Caluza, 7 Vet. App. at 510-511; 38 C.F.R. § 3.159(a)(1).  Their reports that the Veteran generally had stable CAD and hypertension symptoms and identification of non-service PAD risk factors are plausible and not contradicted by the additional evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (value of a medical opinion is dictated by its rationale).  The Board considers these reports highly probative evidence weighing against a nexus for PAD to service-connected disabilities.  Id.

In conclusion, the Board finds the evidence in this particular case weighs against a nexus and that the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for PAD is denied.  38 C.F.R. §§ 3.102, 3,303, 3.307, 3.309 Note 2, 3.310.


ORDER

Service connection for PAD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


